Title: To George Washington from James Madison, 9 December 1785
From: Madison, James
To: Washington, George



Dear Sir
Richmond Decr 9. 1785

Your favour of the 30 Novr was received a few days ago. This would have followed much earlier the one which yours acknowledges had I not wished it to contain some final information relative to the commercial propositions. The discussion of them has consumed much time, and though the absolute necessity of some such general system prevailed over all the efforts of its adversaries in the first instance, the stratagem of limiting its duration to a short term has ultimately disappointed our hopes. I think it better to trust to further experience and even distress, for an adequate remedy, than to try a temporary measure which may stand in the way of a permanent one, and must confirm that transatlantic policy which is founded on our supposed distrust of Congress and of one another. Those whose opposition in this case did not spring from illiberal animosities towards the Northern States, seem to have been frightened on one side at the idea of a perpetual & irrevocable grant of power, and on the other flattered with a hope that a temporary grant might be renewed from time to time, if its utility should be confirmed by the experiment. But we have already granted perpetual & irrevocable powers of a much more extensive nature than those now proposed and for reasons not stronger than the reasons which urge the latter. And as to the hope of renewal, it is the most visionary one that perhaps ever deluded men of sense. Nothing but the peculiarity of our circumstances could ever have produced those sacrifices of sovereignty on which the fœderal Government now rests. If they had been temporary,

and the expiration of the term required a renewal at this crisis, pressing as the crisis is, and recent as is our experience of the value of the confederacy, sure I am that it would be impossible to revive it. What room have we then to hope that the expiration of temporary grants of commercial powers would always find a unanimous disposition in the States to follow their own example. It ought to be remembered too that besides the caprice, jealousy, and diversity of situations, which will be certain obstacles in our way, the policy of foreign nations may hereafter imitate that of the Macedonian Prince who effected his purposes against the Grecian confederacy by gaining over a few of the leading men in the smaller members of it. Add to the whole, that the difficulty now found in obtaining a unanimous concurrence of the States in any measure whatever, must continually increase with every increase of their number and perhaps in a greater ratio, as the Ultramontane States may either have or suppose they have a less similitude of interests to the Atlantic States than these have to one another. The propositions however have not yet received the final vote of the House, having lain on the table for some time as a report from the Com[itt]ee of the whole. The question was suspended in order to consider a proposition which had for its object a Meeting of Politico-Commercial Comissrs from all the States for the purpose of digesting and reporting the requisite augmentation of the power of Congress over trade. What the event will be cannot be foreseen. The friends to the original propositions are I am told rather increasing, but I despair of a majority in any event for a longer term than 25 years for their duration. The other scheme will have fewer enemies and may perhaps be carried. It seems naturally to grow out of the proposed appointment of Commissioners for Virga & Maryd concerted at Mount Vernon for keeping up harmony in the commercial regulations of the two States. Maryd has ratified the Report, but has invited into the plan Delaware & Pena who will naturally pay the same compliment to their neighbors &c. &c. Besides these general propositions on the subject of trade, it has been proposed that some intermediate measures should be taken by ourselves, and a sort of navigation act will I am apprehensive be attempted. It is backed by the mercantile interests of most of our towns except Alexandria which alone seems to have liberality or light on the subject. It has refused

even to suspend the measure on the concurrence of Maryd or N. Carolina. This folly however can not one would think, brave the ruin which it threatens to our Merchts as well as people at large, when a final vote comes to be given.
We have got thro’ a great part of the Revisal, and might by this time have been at the end of it had the time wasted in disputing whether it could be finished at this Session been spent in forwarding the work. As it is, we must content ourselves with passing a few more of the important bills, leaving the residue for our successors of the next year. As none of the bills passed are to be in force till Jan. 1787, and the residue unpassed will probably be least disputable in their nature, this expedient tho’ little eligible, is not inadmissible. Our public credit has had a severe attack and a narrow escape. As a compromise it has been necessary to set forward the half tax till March, and the whole tax of Sepr next till Novr ensuing. The latter postponement was meant to give the planters more time to deal with the Mercht[s] in the sale of their Tobo, and is made a permanent regulation. The Assize bill is now depending. It has many enemies and its fate is precarious. My hopes how[ever] prevail over my apprehensions. The fate of the Port bill is more precarious. The failure of an interview between our commissioners and commissioners on the part of N. Carolina has embarrassed the projected Canal between the Waters of the two States. If N.C. were entirely well disposed the passing an Act suspended on & referred to her legislature would be sufficient, and this course must, I suppose be tried, tho’ previous negociation would have promised more certain success. Kentucky has made a formal application for independen[ce]. Her memorial has been considered, and the terms of separation fixed by a Com[mitte]e of the whole. The substance of them is that all private rights & interests derived from the laws of Virginia shall be secured that the unlocated lands shall be applied to the objects to which the laws of Va have appropriated them—that nonresidents shall be subjected to no higher taxes than residents—that the Ohio shall be a common high way for Citizens of the U.S. and the jurisdiction of Kentucky & Virga as far as the remaing territory of the latter will lie thereon, be concurrent only with the new States on the opposite Shore—that the proposed State shall take its due share of our State debts—and that the separation shall not take place unless

these terms shall be approved by a Convention to be held to decide the question, nor untill Congs shall assent thereto, and fix the terms of their admission into the Union. The limits of the proposed State are to be the same with present limits of the district. The apparent coolness of the Representatives of Kentucky as to a separation since these terms have been defined indicates that they had some views which will not be favored by them. They disliked much to be hung up on the will of Congs. I am Dr Sir, with the highest esteem and unfeigned regard Yr obedt & hble Servt

J. Madison, Jr

